Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 1 of 10 PageID 523



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

NICOLE BARILLA, LOIS KERR and
CHARLES MCDONALD, on behalf of
themselves and others similarly situated

               Plaintiffs,

v.                                                      Case No.: 2:19-cv-46-FtM-38NPM

SETERUS, INC and NATIONSTAR
MORTGAGE LLC,

               Defendants.
                                              /

                                    OPINION AND ORDER1

       Before the Court is Defendants Seterus, Inc. and Nationstar Mortgage LLC, as

Successor in Interest to Seterus (together, “Defendants”)2, Motion to Dismiss Second

Amended Complaint (Doc. 42) and Plaintiffs Nicole Barilla, Louis Kerr, and Charles

McDonald’s Response in Opposition. (Doc. 45). For the following reasons, the Motion is

granted with leave to amend.




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.

2
 On February 28, 2019, Nationstar Mortgage, LLC completed the acquisition of Seterus, Inc.
Accordingly, Nationstar Mortgage, LLC is successor in interest to Seterus, and Seterus is now
part of Nationstar Mortgage, LLC.
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 2 of 10 PageID 524



                                       BACKGROUND

       This case is about debt collection letters Defendants sent to Plaintiffs. Defendants

move to dismiss the entirety of the Second Amended Class Action Complaint (Doc. 39)

with prejudice for failure to state a claim. The Court recounts the factual background as

pled in Plaintiffs’ Second Amended Class Action Complaint, which it must accept as true

to decide whether Plaintiffs state a plausible claim. See Chandler v. Sec’y Fla. Dep’t of

Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012).

       Between early 2018 and early 2019, Plaintiffs fell behind on mortgage payments

and defaulted. (Doc. 39 at 4-5). Once Plaintiffs defaulted, Defendants sent them form

letters demanding that they get current. (Doc. 39 at 4-5; Doc. 39-1; Doc. 39-2). The

letters each listed the default amount, provided a deadline of 36 days to cure the default,

and specified consequences for failure to cure (the “Florida Final Letters”).3 (Doc. 39-1;

Doc. 39-2). The letters warned that “[i]f full payment of the default amount is not received

[by the deadline], we will accelerate the maturity date of your loan and upon such

acceleration the ENTIRE balance of the loan, including principal, accrued interest, and all

other sums due thereunder, shall, at once and without further notice, become immediately

due and payable.” (Doc. 39 at 6; Doc. 39-1 at 2; Doc. 39-2 at 2). Immediately following

that sentence, the letter stated that “[f]ailure to cure the default on or before the Expiration

Date may result in acceleration of the sums secured by the Security Instrument,

foreclosure by judicial proceeding, and sale of the property. If you only send a partial




3
  The letters sent to Plaintiff Lois Kerr and Charles McDonald were attached to the Second
Amended Complaint as Exhibits A and B. The letter sent to Plaintiff Nicola Barilla was not
provided.




                                               2
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 3 of 10 PageID 525



payment, the loan will still be in default. Additionally, we will keep the payment and may

accelerate the maturity date.” (Doc. 39-1 at 2; Doc. 39-2 at 2).

       Unbeknownst to Plaintiffs, however, Defendants had an internal policy of showing

mercy to debtors who failed to fully cure their default before the deadline, which was

explained by Seterus’ 30(b)(6) representative in a similar case. (Doc. 39 at 7-8). Under

this policy, Defendants would not accelerate defaulting loans—provided they were not yet

45 days past due. (Doc. 39 at 7-8). This 45-day clock reset whenever debtors made any

payment—partial or full—preventing acceleration each time. (Doc. 39 at 7-8). Thus, the

letters’ threats to accelerate if Plaintiffs sent anything less than full payment before the

deadline were untrue. (Doc. 39 at 8). And because Plaintiffs were coerced into paying

what they owed and suffered emotional distress from the “false sense of urgency,”

Defendants violated federal and Florida debt collection law and committed negligent

misrepresentation (Counts I-III). (Doc. 39 at 12, 20-26).

                                 STANDARD OF REVIEW

       When deciding a motion to dismiss under Rule 12(b)(6), a court must accept as

true all well-pleaded facts and draw all reasonable inferences in the light most favorable

to the non-moving party. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “To survive a

motion to dismiss, the plaintiff’s pleading must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Id. A claim is facially

plausible when the court can draw a reasonable inference from the facts pled that the

opposing party is liable for the alleged misconduct. See id.; Bell Atl. Corp. v. Twombly,

550 U.S. 544, 553 (2007). But “[f]actual allegations that are merely consistent with a

defendant’s liability fall short of being facially plausible.” Chaparro v. Carnival Corp., 693




                                              3
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 4 of 10 PageID 526



F.3d 1333, 1337 (11th Cir. 2012) (internal quotations omitted). Thus, the court engages

in a twostep approach: “When there are well pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Iqbal, 556 U.S. at 679.

                                       DISCUSSION

   1. The FDCPA Claims (Count I)

       Count I alleges that the letters’ empty threats violated 15 U.S.C. §§ 1692e and

1692f of the Fair Debt Collection Practices Act (FDCPA) because they threatened action

“not intended to be taken,” used “false representations . . . to collect a debt,” and used

“unfair or unconscionable means” to collect the debts. (Doc. 39 at 20-22); 15 U.S.C. §§

1692e(5), (10); 1692f.      Defendants argue that they had a legal right to threaten

foreclosure, that they did intend to foreclose under some circumstances, that they made

no material misrepresentations, and that Plaintiffs fail to differentiate between § 1692e

allegations and § 1692f allegations. (Doc. 42 at 7-15). Plaintiffs parry, arguing that the

plain language of the letters refutes Defendants’ argument, that the misrepresentations

were manifestly material, and that the alleged conduct is unfair or unconscionable in

addition to being false or misleading.      (Doc. 45 at 3-16).    Convincing as Plaintiffs’

arguments may be, the Court must dismiss Count I because it is a shotgun pleading.

       The Eleventh Circuit requires pleadings to be “seperat[ed] into a different count

[for] each cause of action or claim for relief.” Weiland v. Palm Beach Cty. Sheriff's Office,

792 F.3d 1313, 1322-23 (11th Cir. 2015). Instead, Count I generically alleges that

Defendants violated the “Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq.,”

raising claims under both §§ 1692e and 1692f. (Doc. 39 at 20, 22). Although the same




                                              4
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 5 of 10 PageID 527



conduct can violate §§ 1692e and 1692f, these two statutes raise two separate causes of

action with separate elements. See Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291,

1308 (11th Cir. 2015). For this reason, Count I is dismissed as a shotgun pleading. See

Garrison v. Caliber Home Loans, Inc., 233 F. Supp. 3d 1282, 1291-92 (M.D. Fla. 2017)

(dismissing count which combined multiple sections of § 1692 as a shotgun pleading).

Plaintiffs will have an opportunity to amend these deficiencies.

   2. The FCCPA Claims (Count II)

       Count II alleges that Defendants violated the Florida Consumer Collection

Practices Act, Fla. Stat. § 559.72 et seq. (FCCPA). (Doc. 39 at 23). This section contains

an exhaustive list of nineteen subparts. See § 559.72. As Defendants note, the Second

Amended Complaint does not specify which subparts apply. (Doc. 42 at 17). In response,

Plaintiffs argue that paragraphs 155-58 of the Second Amended Complaint “specifically

allege that Defendants violated Fla. Stat. 559.72(9) by claiming, attempting, or

threatening an action that it did not intend to take.” (Doc. 45 at 17). Although the Second

Amended Complaint never “specifically” invokes § 559.72(9), there are bigger problems.

Section 559.72(9), like 15 U.S.C. § 1692e(5), forbids threats that the collector knows it

does not have the right to take, stating:

       In collecting consumer debts, no person shall:

       (9) Claim, attempt, or threaten to enforce a debt when such person knows
       that the debt is not legitimate, or assert the existence of some other legal
       right when such person knows that the right does not exist.

Fla. Stat. § 559.72(9). Thus, in order to state a claim under § 559.72(9), Plaintiffs must

plausibly allege that Defendants knew they could not legally accelerate the debts. §

559.72(9). Plaintiffs do not make such allegations.




                                            5
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 6 of 10 PageID 528



       As an alternative, Plaintiffs argue that an alleged violation of the FDCPA must also

violate the FCCPA because the FCCPA is a “Florida state analogue” to the FDCPA. (Doc.

45 at 16). Thus, since the FDCPA makes empty threats actionable, so too must the

FCCPA. (Doc. 45 at 16). Plaintiffs overstress the analogue between the two statutes.

See Aluia v. Dyck-O'Neal, Inc., No. 2:15-cv-81-FtM-38DNF, 2015 WL 3719368, at *4

(M.D. Fla. June 15, 2015) (“[V]iolations of the FDCPA are not automatic violations of the

FCCPA.”); Beeders v. Gulf Coast Collection Bureau, Inc., No. 8:09-cv-00458-EAK-AEP,

2010 WL 2696404, at *6 (M.D. Fla. July 6, 2010) ("There are intentional differences

between the FDCPA and FCCPA, and a violation of the federal statute does not

automatically constitute a violation of the state statute in situations where the FCCPA is

distinguishable."). Even if Defendants violated the FDCPA, it does not follow that they

violated this similar but distinguishable section of the FCCPA.

       Because Courts should generally allow plaintiffs the opportunity to amend before

dismissing a claim with prejudice, the Court will allow plaintiff to amend. See Bryan v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (stressing that litigants should ordinarily be

given one chance to amend before dismissal with prejudice).

   3. Negligent Misrepresentation (Count III)

       Count III alleges that Defendants committed negligent misrepresentation by falsely

leading Plaintiffs to believe Defendants would foreclose if the default was not timely cured.

(Doc. 39 at 25-26). To state a claim for negligent misrepresentation, a plaintiff must

allege: “(1) a false statement concerning a material fact; (2) the representor's knowledge

that the representation is false; (3) an intention that the representation induce another to

act on it; and (4) consequent injury by the party acting in reliance on the representation.”




                                             6
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 7 of 10 PageID 529



Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010) (citation omitted). Because negligent

misrepresentation “sounds in fraud,” plaintiffs must plead these elements with

particularity. Linville v. Ginn Real Estate Co., LLC, 697 F. Supp. 2d 1306 (M.D. Fla. 2010);

Fed. R. Civ. P. 9(b).

       Allegations of fraud implicate a heightened pleading standard. Fed. R. Civ. P. 9(b);

see Total Containment Sols., Inc. v. Glacier Energy Servs., Inc., No. 2:15-cv-63-FtM-

38CM, 2015 WL 3562622, at *2 (M.D. Fla. June 5, 2015). In addition to meeting the Rule

12(b)(6) standard, the pleading must include: (1) precisely what fraudulent statement was

made; (2) the time and place of each statement and who made it; (3) the content of each

statement and how it misled the plaintiff; and (4) what the defendant gained from the

fraud. Graveling v. Castle Mortg. Co., 631 F. App’x 690, 694 (11th Cir. 2015). Without

these allegations, the claims of fraud are subject to dismissal. Id.

       Defendants first argue that Plaintiffs fail to state a claim because (1) Defendants

never made any misrepresentation; and (2) Plaintiffs do not sufficiently allege injury.

(Doc. 42 at 19-21). Without reaching the issue of whether the letters contain actionable

misrepresentations, the Court agrees that Plaintiffs do not allege sufficient injuries.

       Count III alleges Plaintiffs were injured by “paying the entire balance” of their

defaults instead of “us[ing] their funds on other necessary living expenses.” (Doc. 39 at

¶¶ 168-69). But Plaintiffs admit that they were in default, that they owed the money to

Defendants, and that the letters motivated them to pay what they owed. (Doc. 39 at 4-6,

39). In other words, Plaintiffs allege that they were injured by satisfying their contractual

obligations. The Court is aware of no case law to support that contractually owed




                                             7
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 8 of 10 PageID 530



payments     are   actionable    losses    within    the   meaning    of   Florida   negligent

misrepresentation.

       As an alternative theory of injury, Plaintiffs argue in their Response that they

“suffered emotional injury as a result of Defendants’ Negligent Misrepresentations.” (Doc.

45 at 19). Although the Second Amended Complaint does allege emotional injuries, these

allegations are neither present in nor incorporated by reference into Count III. (Doc. 39

at ¶¶ 71-76, 162-69).      And even if Plaintiffs had incorporated the emotional injury

allegations, the allegations are insufficient.

       Injuries in negligent misrepresentation are “limited to loss suffered . . . through

reliance upon [the false information].” Specialty Marine & Indus. Supplies v. Venus, 66

So. 3d 306, 310 (Fla. Dist. Ct. App. 2011) (quoting Restatement (Second) of Torts §

552(2)(b)). Although Plaintiffs allege that they paid their bills “in reliance upon the false

representations,” they do not connect their emotional injuries to this reliance. (Doc. 39 at

26; Doc. 74). Plaintiffs do not allege that paying caused them emotional injury. Rather,

Plaintiffs allege that their injuries arose “from the false sense of urgency” caused by

reading and believing the letter. (Doc. 39 at 12). With no nexus alleged between the

emotional injuries and the actions taken in reliance, the Plaintiffs do not properly allege

that they suffered emotional injuries from reliance on the letters.

       Finally, Plaintiffs fail to allege the circumstances with particularity.      Although

Plaintiffs attach copies of the letters sent to Kerr and McDonald, (Doc. 39-1; Doc. 39-2),

these letters alone do not satisfy the Rule 9(b) pleading standard. Plaintiffs state that

“Seterus occasionally alleged that” Barilla, Kerr, and McDonalds’ loans were “more than

45 days delinquent,” that Defendants sent offending letters after 45 days of default, and




                                                 8
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 9 of 10 PageID 531



that this happened at least partially within the statute of limitations. (Doc. 39 at 4-6).

These allegations are too vague. They provide no information on how many letters were

sent or when they were sent. In the case of Barilla, Plaintiffs do not attach a copy of one

of the letters Barilla “occasionally” received and fail to specifically allege the amount

Barilla owed, paid, and the content of the misrepresentation.

       Plaintiffs invoke “the spirit of Fed. R. Civ. P. 9(b),” counseling Defendants to

consult their own records for the details rather than require particularity. (Doc. 45 at 20).

Even if Defendants’ records could provide answers, the “spirit” of Rule 9(b) requires more.

See, e.g., Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1511 (11th Cir. 1988)

(protecting defendants “against spurious charges of immoral and fraudulent behavior”);

Carbone v. CNN, Inc., 910 F.3d 1345, 1354 (11th Cir. 2018) (protecting defendants

against strike suits and nuisance litigation). By pleading Count III without particularity,

Plaintiffs fail to follow either the spirit or the letter of Fed. R. Civ. P. 9(b). Plaintiffs will be

permitted to amend these deficiencies.

       Accordingly, it is now

       ORDERED:

       1)      Defendants Seterus, Inc. and Nationstar Mortgage LLC’s Motion to Dismiss

Second Amended Complaint (Doc. 42) is GRANTED to the extent that Counts I-III of the

Second Amended Complaint (Doc. 39) are DISMISSED without prejudice to filing a

Third Amended Complaint consistent with this Opinion and Order by September 11,

2019. Defendants’ request for dismissal of the case with prejudice is denied at this time.

       2)      If a Third Amended Complaint is not filed, the case will be closed.




                                                 9
Case 2:19-cv-00046-SPC-NPM Document 47 Filed 08/28/19 Page 10 of 10 PageID 532



       3)     Defendants’ Unopposed Motion for Leave to File Reply in Support of its

 Motion to Dismiss Second Amended Complaint (Doc. 46) is DENIED as moot.

       DONE and ORDERED in Fort Myers, Florida this 28th day of August, 2019.




 Copies: All Parties of Record




                                         10
